DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on December 17, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buller, et al. (US 2015/0367415) in view of Dufort, et al. (US 2017/0129188).

In reference to Claim 1, Buller discloses a method of manufacturing a three-dimensional (3D) object (Abstract), comprising: fabricating a support structure ([0066]-[0068], support features); fabricating the 3D object on the support structure ([0066]-[0068]), wherein the support structure contacts the 3D object at a support region of the 3D object ([0066]-[0068]); and removing the support structure from the 3D object ([0066]-[0068]), wherein after removal of the support structure ([0066]-[0068]), a support mark remains on the 3D printed object where the support structure had contacted the 3D object ([0066]-[0068]).
Buller does not disclose overcuring the 3D object at an overcure region of the 3D object, wherein the overcure region is distinct from the support region; wherein the overcure region of the 3D object projects past the support mark.


It would have been obvious to one of ordinary skill in the art to complete the three-dimensional manufacturing method of Buller by overcuring the final product like Dufort because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Buller) contained a base method (three-dimensional manufacturing) upon which the claimed invention can be seen as an improvement.  The prior art (Dufort) contained a comparable method (three-dimensional manufacturing) that has been improved in the same way (overcuring the final product) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (overcuring the final product) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a final product that is fully cured prior to support removal).

In reference to Claim 2, modified Buller discloses the method of Claim 1, as described above.
Buller discloses the support region comprises a cavity in a surface of the 3D object, wherein the support mark is within the cavity ([0241]).

In reference to Claim 3, modified Buller discloses the method of Claim 1, as described above.
Buller discloses fabricating a plurality of support structures ([0066]-[0068], support features), wherein the support structure is one of the plurality of support structures ([0066]-[0068], support features), and wherein the 3D object is supported by the plurality of support structures during fabrication of the 3D object ([0066]-[0068], support features); and removing the plurality of support structures from the 3D object ([0066]-[0068]), wherein support marks remain on the 3D printed object where each of the plurality of support structures had contacted the 3D object ([0066]-[0068]), and 


In reference to Claim 4, modified Buller discloses the method of Claim 1, as described above.
Dufort discloses a bottom surface of the 3D object that comprises the overcure region is substantially flat such that a top surface of the 3D object is at a known position relative to a flat surface on which the 3D object is placed after removal of the support structure ([0019], Fig. 2A).

In reference to Claim 5, modified Buller discloses the method of Claim 1, as described above.
Buller discloses a surface of the 3D object has a specified profile with specified design tolerances ([0034]-[0037]), and wherein the support marks do not interfere with the specified design tolerances ([0066]-[0068]).

In reference to Claim 6, modified Buller discloses the method of Claim 1, as described above.
Buller discloses a first horizontal cross section of the support region is larger than a second horizontal cross section of the support structure to provide a separation between the support structure and the overcure region ([0045]).

In reference to Claim 7, modified Buller discloses the method of Claim 1, as described above.
Dufort discloses the overcure region defines an outer profile of the 3D object, wherein the support mark does not extend outside of the outer profile defined by the overcure region ([0019]).

In reference to Claim 8, modified Buller discloses the method of Claim 7, as described above.
Buller discloses the support mark is substantially rough ([0066]-[0068]), and 


In reference to Claim 9, modified Buller discloses the method of Claim 1, as described above.
Buller discloses the 3D object is fabricated by a rapid prototyping machine based on computer readable instructions representing a virtual 3D model of the 3D object, wherein an outermost edge of the 3D object corresponds to the overcure region and is specified in the computer readable instructions ([0405]).

In reference to Claim 10, modified Buller discloses the method of Claim 1, as described above.
Buller discloses one end of the support structure is attached to the build platform, wherein the support structure comprises one or more angled struts that are angled relative to gravity, and wherein the support structure is configured to break at a location that is inset from an outermost edge of the 3D object ([0066]-[0068]).

In reference to Claim 11, modified Buller discloses the method of Claim 1, as described above.
Buller discloses the support structure and the 3D object on the support structure are fabricated using an additive manufacturing process ([0066]-[0068]).

In reference to Claim 12, modified Buller discloses the method of Claim 11, as described above.
Buller discloses the additive manufacturing process is performed in a stepwise manner ([0007]), wherein a different layer of the 3D object is fabricated at each step ([0007]), and 
Dufort discloses wherein the overcuring is performed at one or more predetermined layers of the overcure region ([0019]).

In reference to Claim 14, modified Buller discloses the method of Claim 1, as described above.
Buller discloses performing the following after fabricating the 3D object and before removing the support structures from the 3D object: cleaning the 3D object; and performing post-curing of the 3D object ([0249]).

In reference to Claim 15, modified Buller discloses the method of Claim 1, as described above.
Buller discloses an outer profile of the 3D object defined by the overcure region is at least one of substantially level, substantially even, substantially straight or substantially curved ([0039], [0041]-[0042], [0044]-[0045], [0144]-[0148], [0156], [0158]-[0161], [0163]-[0165], [0168]-[0175]).

In reference to Claim 16, modified Buller discloses the method of Claim 1, as described above.
Buller discloses the 3D object is a multi-layer object ([0007]), and wherein: fabricating the support structure ([0066]-[0068]) and fabricating the 3D object each comprise selectively curing a photocurable polymer at specified locations ([0066]-[0068]) using a first exposure time and a first energy level that are selected to cure a first thickness ([0052]) of the photocurable polymer corresponding to a layer ([0007]); and curing the 3D object comprises curing the photocurable polymer at the cure region using a second exposure time and a second energy level ([0007]) that are selected to cure a second thickness of the photocurable polymer that is greater than the first thickness [0052], wherein at least one of the second exposure time is greater than the first exposure time or the second energy level is greater than the first energy level ([0007]).
Dufort discloses overcuring the 3D object comprises curing the photocurable polymer at the overcure region ([0019]).

In reference to Claim 17, Buller discloses a method of manufacturing a three-dimensional (3D) object (Abstract), comprising: curing a photocurable polymer at n layers to form a support structure for the 3D object using an additive manufacturing process; curing the photocurable polymer at layer n+1 at a support region of the 3D object ([0066]-[0068]), wherein at least a portion of the support region of the 3D object contacts the support structure ([0066]-[0068]); and 
Dufort discloses overcuring the photocurable polymer at layer n+1 at an overcure region of the 3D object that is distinct from the support region such that a bottom of the overcure region extends beyond the layer n+1 ([0019]).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional manufacturing method of Buller by overcuring the final product like Dufort because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Buller) contained a base method (three-dimensional manufacturing) upon which the claimed invention can be seen as an improvement.  The prior art (Dufort) contained a comparable method (three-dimensional manufacturing) that has been improved in the same way (overcuring the final product) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (overcuring the final product) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a final product that is fully cured prior to support removal).

In reference to Claim 18, modified Buller discloses the method of Claim 17, as described above.
Dufort discloses the overcuring is performed such that the overcure region extends below layer n and/or below layer n-1 ([0019]).

In reference to Claim 19, modified Buller discloses the method of Claim 17, as described above.

Dufort discloses overcuring ([0019]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742